Title: James Madison to Thomas Mann Randolph, 4 January 1828
From: Madison, James
To: Randolph, Thomas Mann


                        
                            
                                
                            
                            
                                
                                    Montpr.
                                
                                Jany. 4. 1828.
                            
                        

                        J Madison presents his respects to Col: Randolph & incloses a misdirected letter of Mr. Fanleon. The
                            copy of proceedings referred to in this letter was not come with it.
                        
                            
                                
                            
                        
                    